DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-20, with Claims 1-7, 19-20 being withdrawn from consideration. The examined Claims are 8-18, with Claims 8-18 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objections of record and rejection of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended the aforementioned Claims to clarify that the rhombohedral bismuth oxide cited throughout the Claims is a rhombohedral bismuth oxide “electrolyte.”

	Furthermore, Applicant presents arguments in favor of the instant Claims versus the prior art of record (namely the disclosures of Sammes and Shuk) (Pages 6-8 of Remarks). In particular, Applicant argues the following:

Applicant argues that Sammes is merely a summary of the work of others on bismuth oxide electrolytes, their structure, and their ionic conductivities (Page 6 of Remarks). Furthermore, Applicant argues that Sammes recognizes the difficulties in obtaining relatively low temperature electrolytes with high conductivity (Page 6 of Remarks).
Similar to Sammes, Applicant argues that Shuk is merely a discussion on various properties (e.g. structural, thermal, electrical, thermodynamic, and surface) of bismuth oxide systems min required to stabilize the fcc phase, one of ordinary skill in the art would be motivated to use face-centered cubic phase bismuth oxide and not rhombohedral bismuth oxides, as instantly claimed (Page 7 of Remarks).
Applicant argues that the prior art of record does not teach a rhombohedral bismuth oxide electrolyte which maintains the instantly claimed level of electric conductivity at about 500°C for at least about 100 hours (Page 7 of Remarks). Applicant notes that the aforementioned characteristics can be achieved under certain compositions and production conditions (e.g. [0037]-[0038 of the instant Specification) (Page 7 of Remarks). Accordingly, Applicant argues that none of the cited prior art references of record teach, or otherwise suggest, products which, when compared to the instantly claimed electrolyte, are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes (Page 7 of Remarks).
Finally, Applicant argues that the prior art of record neither teaches nor suggests a particular method or a particular rhombohedral bismuth oxide electrolyte which inherently exhibits the instantly claimed electric conductivity characteristics (Pages 7-8 of Remarks). 

While Applicant’s arguments are acknowledged, they are not found to be persuasive.

Regarding (A), the disclosure of Sammes being a summary of the work of others on the characteristics of bismuth oxide electrolytes is essentially irrelevant in that being a summary of work in 
Indeed, and as previously described, Sammes teaches bismuth oxide and doped bismuth oxide solid electrolyte systems (Title, Abstract). Sammes teaches that bismuth oxide systems exhibit high oxide ion conductivities and may function as good electrolyte materials in solid oxide fuel cells (Abstract). In particular, Sammes teaches a (Bi2O3)1-x(Ln2O3)x (where Ln = Nd, La, Er) solid electrolyte system (Pages 1810-1811, Section 3.4, Fig. 16). As outlined in Figure 16, and when Ln = Nd, La, the (Bi2O3)1-x(Ln2O3)x solid electrolyte system maintains an electrical conductivity of at least about 1 x 10-2 S/cm at a temperature of about 500°C. 
It is noted that Applicant does not appear to present arguments to disprove and/or contradict the aforementioned teachings of Sammes.

Regarding (B), the disclosure of Shuk being a discussion on various properties of bismuth oxide electrolyte systems is (similar to the disclosure of Sammes) essentially irrelevant in that being a discussion on such various properties of bismuth oxide systems in no way means that the disclosure of Shuk is somehow ineligible as prior art (or is unable to function as prior art) which teaches and/or suggests characteristics of an electrolyte system relevant to the doped bismuth oxide electrolyte already taught by Sammes (i.e. a (Bi2O3)1-x(Ln2O3)x (where Ln = Nd, La, Er) solid electrolyte system). 
Indeed, it is noted that Shuk is cited for teaching a structural characteristic of the electrolyte system of Sammes, and more particularly, for teaching that when doped with Ln2O3 (where Ln = La, Nd, Sm, Gd), a (Bi2O3)1-x(Ln2O3)x solid electrolyte is formed which is rhombohedral in terms of structure (Pages 183-184, Section 3.1.1). Thus, even if Shuk discloses that the highest oxide ion conductivity occurs at the lowest xmin required to stabilize the fcc phase as alleged by Applicant, such a teaching is not already taught by Sammes. 

Regarding (C) and (D), while Applicant appears to argue how, in terms of the instantly claimed rhombohedral bismuth oxide electrolyte, the claimed conductivity characteristics can be achieved (e.g. by the methodology disclosed in Applicant’s instant Specification), Applicant does not specifically argue why and/or how the solid electrolyte system of Sammes, as modified by Shuk, does not and/or is incapable of exhibiting the claimed characteristics, especially given that the instant Claims are drawn to a product (in this case, an electrolyte or solid oxide fuel cell comprising said electrolyte) as opposed to specific method/process of making said product.
As previously described (See the aforementioned (A) and (B)), the electrolyte of Sammes, as modified by Shuk, is a (Bi2O3)1-x(Ln2O3)x (where Ln = Nd, La, Er) solid electrolyte system which is rhombohedral in terms of structure. Moreover, and as illustrated in Figure 16 of Sammes, when Ln = Nd, La, the (Bi2O3)1-x(Ln2O3)x solid electrolyte system maintains an electrical conductivity of at least about 1 x 10-2 S/cm at a temperature of about 500°C. Finally, and as previously noted, Applicant teaches that Bi2O3 which is doped with both La or Nd (e.g. Nd via Nd2O3) results in a system which exhibits an electrical conductivity within the instantly claimed range for at least about 100 hours (See, for example, [0049], [0058], [0064], [0066] of Applicant’s own PG Pub.).
Therefore, because the solid electrolyte system of Sammes, as modified by Shuk, exhibits the same and/or substantially the same structure as instantly claimed, the (Bi2O3)1-x(Ln2O3)x (where Ln = Nd, La) solid electrolyte system of Sammes, as modified by Shuk, would inherently possess the same properties, including maintaining its aforementioned electrical conductivity for at least about 100 hours. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01 I). Furthermore, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990), See MPEP 2112.01 I). Finally, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), See MPEP 2112.01 II).
Accordingly, whereas Applicant argues that neither Sammes nor Shuk discloses the same production conditions as noted by Applicant which “can” lead to the instantly claimed conductivity characteristics, Sammes, as modified by Shuk, nonetheless teaches a doped rhombohedral bismuth oxide electrolyte system which, as previously described, is identical or substantially identical in structure or composition as compared to the instantly claimed electrolyte. Thus, a sound basis has in fact been shown that as a consequence to the electrolyte of Sammes, as modified by Shuk being identical or substantially identical to the instantly claimed electrolyte, the electrolyte of Sammes, as modified by Shuk, would exhibit the instantly claimed electric conductivity charateristics. Furthermore, and as previously described, the prior art of record is not required to be produced in any specific manner (let alone the manner disclosed in Applicant’s instant Specification). Applicant is welcome, however, to explicitly prove that the process by which the electrolyte of Sammes, as modified by Shuk, is formed does not result in the instantly claimed characteristics, and/or why only a specific methodology not 

Accordingly, the previous prior art rejections of record are maintained, as described below (it is noted that Applicant’s amendments to the Claims do not necessitate any alterations to said prior art rejections of record).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sammes et al. (“Bismuth Based Oxide Electrolytes—Structure and Ionic Conductivity”), and further in view of Shuk et al. (“Oxide ion conducting solid electrolytes based on Bi2O3”).

	Regarding Claim 8, Sammes teaches bismuth oxide and doped bismuth oxide solid electrolyte systems (Title, Abstract). Sammes teaches that bismuth oxide systems exhibit high oxide ion conductivities and may function as good electrolyte materials in solid oxide fuel cells (Abstract). In particular, Sammes teaches a (Bi2O3)1-x(Ln2O3)x (where Ln = Nd, La, Er) solid electrolyte system (Pages 1810-1811, Section 3.4, Fig. 16). As outlined in Figure 16, and when Ln = Nd, La, the (Bi2O3)1-x(Ln2O3)x solid electrolyte system maintains an electrical conductivity of at least about 1 x 10-2 S/cm at a temperature of about 500°C.
	Sammes does not explicitly teach that the (Bi2O3)1-x(Ln2O3)x (where Ln = Nd, La) solid electrolyte system is rhombohedral in terms of structure.
	However, Shuk teaches Bi2O3-based solid electrolytes (Title, Abstract). Shuk teaches that when doped, a Bi2O3 solid electrolyte may exhibit a rhombohedral structure (Pages 183-184, Section 3.1.1). In particular, Shuk teaches that when doped with Ln2O3 (where Ln = La, Nd, Sm, Gd), a (Bi2O3)1-x(Ln2O3)x solid electrolyte is formed which is rhombohedral in terms of structure (Pages 183-184, Section 3.1.1). 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize, or otherwise expect, that the (Bi2O3)1-x(Ln2O3)x solid electrolyte system of Sammes exhibits a rhombohedral structure, at least, when Ln = Nd, La, given that (1) Sammes already teaches that Bi2O3 may be doped with either Nd or La (via (Nd2O3)x or (La2O3)x), and (2) Shuk teaches that when Bi2O3 is doped with either Nd or La (via (Nd2O3) or (La2O3)), the resulting solid electrolyte system exhibits a rhombohedral structure.
2O3)1-x(Ln2O3)x (where Ln = Nd, La) solid electrolyte system maintains its electrical conductivity (i.e. its electrical conductivity of at least about 1 x 10-2 S/cm at a temperature of about 500°C) for at least about 100 hours.
	However, it is noted that Applicant teaches that Bi2O3 which is doped with both La or Nd (e.g. Nd via Nd2O3) results in a system which exhibits an electrical conductivity within the instantly claimed range for at least about 100 hours (See, for example, [0049], [0058], [0064], [0066] of Applicant’s own PG Pub.).
Therefore, because the solid electrolyte system of Sammes, as modified by Shuk, exhibits the same and/or substantially the same structure as instantly claimed, the (Bi2O3)1-x(Ln2O3)x (where Ln = Nd, La) solid electrolyte system of Sammes, as modified by Shuk, would inherently possess the same properties, including maintaining its aforementioned electrical conductivity for at least about 100 hours. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01 I). Furthermore, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990), See MPEP 2112.01 I). Finally, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), See MPEP 2112.01 II).

Regarding Claim 9, Sammes, as modified by Shuk, teaches the instantly claimed invention of Claim 8, as previously described.
As previously described, the solid electrolyte system comprises a first dopant (i.e. Nd or La) (See Claim 8). 
	
Regarding Claims 10-11, Sammes, as modified by Shuk, teaches the instantly claimed invention of Claim 9, as previously described.
As previously described, the solid electrolyte system comprises a first dopant which is a lanthanide metal (i.e. Nd or La) (See Claim 8).

Regarding Claim 12, Sammes, as modified by Shuk, teaches the instantly claimed invention of Claim 9, as previously described.
Sammes, as modified by Shuk, does not explicitly teach that the solid electrolyte system comprises bismuth in an amount in accordance with the instantly claimed range.
However, Shuk teaches that in terms of doping Bi2O3 with a dopant (e.g. Ln2O3 (where Ln = La, Nd)), the structure of the resulting doped system is directly influenced, at least, by the concentration of the dopant itself (Page 183, Section 3.1.1).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would optimize the concentration of dopant (i.e. concentration of La or Nd) in the solid electrolyte system of Sammes, as modified by Shuk (e.g. such that the instantly claimed bismuth content range is satisfied), as a means of controlling the structure of the resulting doped system, given that Shuk teaches that the structure of a doped Bi2O3 system is influenced by the concentration of the dopant itself (i.e. Shuk teaches that a result-effective variable relationship exists between dopant concentration and the resulting structure of the doped Bi2O3 system).

Regarding Claim 13, Sammes, as modified by Shuk, teaches the instantly claimed invention of Claim 9, as previously described.
Sammes, as modified by Shuk, does not explicitly teach that the solid electrolyte system comprises dopant in an amount in accordance with the instantly claimed range.
However, Shuk teaches that in terms of doping Bi2O3 with a dopant (e.g. Ln2O3 (where Ln = La, Nd)), the structure of the resulting doped system is directly influenced, at least, by the concentration of the dopant itself (Page 183, Section 3.1.1).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would optimize the concentration of dopant (i.e. concentration of La or Nd) in the solid electrolyte system of Sammes, as modified by Shuk (e.g. such that the instantly claimed dopant content range is satisfied), as a means of controlling the structure of the resulting doped system, given that Shuk teaches that the structure of a doped Bi2O3 system is influenced by the concentration of the dopant itself (i.e. Shuk teaches that a result-effective variable relationship exists between dopant concentration and the resulting structure of the doped Bi2O3 system).

Regarding Claim 14, Sammes, as modified by Shuk, teaches the instantly claimed invention of Claim 9, as previously described.
As previously described, the solid electrolyte system is a Nd-Bi2O3 solid electrolyte system when Ln = Nd (See Claim 8).

Regarding Claim 15, Sammes, as modified by Shuk, teaches the instantly claimed invention of Claim 8, as previously described.

However, Sammes teaches that bismuth oxide systems exhibit high oxide ion conductivities and may function as good electrolyte materials in solid oxide fuel cells (Abstract).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize the solid electrolyte system of Sammes, as modified by Shuk, in a solid oxide fuel cell, given that said solid electrolyte system exhibits a high oxide ion conductivity and therefore may function as an electrolyte material in a solid oxide fuel cell, as taught by Sammes.

Regarding Claim 16, Sammes, as modified by Shuk, teaches the instantly claimed invention of Claim 15, as previously described.
Sammes, as modified by Shuk, does not explicitly teach that the solid electrolyte system comprises bismuth in an amount in accordance with the instantly claimed range.
However, Shuk teaches that in terms of doping Bi2O3 with a dopant (e.g. Ln2O3 (where Ln = La, Nd)), the structure of the resulting doped system is directly influenced, at least, by the concentration of the dopant itself (Page 183, Section 3.1.1).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would optimize the concentration of dopant (i.e. concentration of La or Nd) in the solid electrolyte system of Sammes, as modified by Shuk (e.g. such that the instantly claimed bismuth content range is satisfied), as a means of controlling the structure of the resulting doped system, given that Shuk teaches that the structure of a doped Bi2O3 system is influenced by the concentration of the dopant itself (i.e. Shuk teaches that a result-effective variable relationship exists between dopant concentration and the resulting structure of the doped Bi2O3 system).

Regarding Claim 17, Sammes, as modified by Shuk, teaches the instantly claimed invention of Claim 15, as previously described.
As previously described, the solid electrolyte system comprises a first dopant (i.e. Nd or La) (See Claim 8). 
	
Regarding Claim 18, Sammes, as modified by Shuk, teaches the instantly claimed invention of Claim 17, as previously described.
As previously described, the solid electrolyte system comprises a first dopant which is a lanthanide metal (i.e. Nd or La) (See Claim 8).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729